Landon, J.:
The question is whether the insured died “in violation of, or attempt to violate, any criminal law of the United States, or of an}' *247State or country in which, the member may be.” I think that suicide, or the successful attempt to commit it, is not made a crime by our Penal Code. “ A crime is an act or omissioif forbidden by law and punishable upon conviction by,” etc. (Sec. 3.) “Although suicide is deemed a grave public wrong, yet, from the impossibility of reaching the successful perpetrator, no forfeiture is imposed.” (Sec. 173.) Attempting suicide is made a crime. (Sec. 178.) It is thus defined: “A person who, with intent to take his own life, commits upon himself any act dangerous to human life, or which, if committed upon or towards another person and followed by death as a consequence, would render the perpetrator chargeable with homicide, is guilty of attempting suicide.” (Sec. 174.) It seems to follow that the attempt to commit suicide, if successful, is suicide and no crime, but only “a grave public wrong,” but if unsuccessful, is a crime. Section 685 — which provides that “ a person may be convicted of an attempt to commit a crime, although it appears on the trial that the crime was consummated, unless the court in its discre-, tion discharges the jury and directs the defendant to be tried for the crime itself” — can, from the nature of the case, have no application to an attempt to commit suicide. The attempt is the crime itself. To bring it within the section there should be an attempt to attempt to commit suicide. If there is an attempt to commit suicide, the success of the attempt does not consummate the crime, but avoids it. How could the jury be discharged and the defendant be tried for the crime itself ? What crime ? The section must be limited to the cases to which it can apply.
The objection that this action, being at law, could not be maintained because there was not sufficient proof of money in the death fund of the defendant, is satisfactorily answered in the opinion of the presiding justice.
I advise an affirmance of the judgment and order.
Bockes, J.:
The condition in the “ bond ” counted on is as follows: “ This bond shall be void if the member named herein shall die * * * in violation of or attempt to violate any criminal law,” etc.; that is, shall die in violating or in attempting to violate any criminal law. Admit, as it must be admitted under the exceptions to the exclusion *248of evidence, that Darrow committed suicide: was this condition broken ? It would not be broken by the act of suicide; for suicide, although “ a grave public wrong,” is not within the reach of criminal law. (Penal Code, § 173.) But did he not, under the above admission, attempt suicide, which is itself a crime? (Penal Code, §§ 171, 178.) Certainly he did ; yet he did not die in the commission of the attempt as an independent aet. The attempt as an independent act is the crime declared by law; that is an unsuccessful act, having suicide for its consummated purpose. It is the unsuccessful act which is made punishable as a crime (sec. 178), not the successful act, which is beyond the reach of punishment under municipal law. An attempt implies a want of successful purpose. Of this Darrow did not die. He died of a successful purpose. He, therefore, did not die of the attempt, which, as a separate and independent act, is by law declared to be a felony, and made punishable as such. The offense contemplated by the Criminal Code (the attempt) is an offense for which the offender may be punished by imprisonment in the State prison. Such was not Harrow’s offense. The mere reading of section 685 of the Penal Code shows the inapplicability of that section to this case. That provides for an act which the perpetrator survives. It must follow, therefore, that he did not die “ in violation ” of that provision of the Criminal Code (and there is no other applicable to the case), which makes an attempt to commit suicide an offense for which punishment is provided. As above suggested, this provision of law had in contemplation a punishable offense, to wit: an attempt, without success, to commit suicide; and, as is also above suggested, of. this he could not die. If the above conclusion be sound, proof that Darrow committed suicide would not show that he died “ in violation of or attempt to violate any criminal law,” because of which, according to its provisions, the “ bond ” in suit would be void.
It may be added that there was proof of money belonging to the death fund, applicable to the “ bond ” in suit, to the extent of the recovery.
The judgment and order appealed from should be affirmed,with costs.